Citation Nr: 0014144	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  95-02 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder either as incurred directly during active service or 
as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for hepatitis either as 
incurred directly during active service or as secondary to 
exposure to herbicide agents.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder diagnosed as tinea versicolor and claimed as 
secondary to exposure to herbicide agents.

5.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1964 to February 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in which the regional 
office (RO) denied service connection for a skin disorder 
diagnosed as tinea versicolor claimed as being secondary to 
exposure to Agent Orange, denied service connection for a 
gastrointestinal disorder and hepatitis, determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a nervous disorder, and 
denied an increased rating for bronchial asthma.

The appellant's representative has argued that the Department 
of Veterans Affairs (VA) has expanded its duty to assist the 
claimant by provisions in its manual M21-1, and that the 
Board should determine whether the RO has followed the 
guidelines therein and remand the appeal for further 
development if the RO has not followed such guidelines.  In 
Morton v. West, 12 Vet. App. 477 (1999), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) rejected 
the argument that 38 C.F.R.  §§ 3.103(a), 3.159(a); VA 
Adjudication Procedure Manual M21-1, Part III, para. 1.03(a) 
and Part IV, para.  2.10(f); and policies set forth in other 
VA documents require VA to assist the claimant in developing 
facts pertinent to the claim even though a well-grounded 
claim had not yet been submitted.  The Court concluded that 
any perceived or actual failure by the Secretary to render 
assistance in the absence of a well-grounded claim cannot be 
legal error.  Consequently, I see no basis upon which to 
comply with the representative's request in this regard.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran's gastrointestinal disorders, diagnosed as 
reflux esophagitis, sliding hiatal hernia, erosive antritis, 
and duodenal ulcer disease, are not recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

3.  The record contains no competent medical evidence that 
the veteran's claimed current disability from 
gastrointestinal disorders is rated to any disease or injury 
he incurred during his active military service.

4.  The veteran's claimed disability from hepatitis is not 
recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

5.  The record contains no competent medical evidence that 
the veteran's claimed current disability from hepatitis is 
rated to any disease or injury he incurred during his active 
military service.

6.  In an July 1973 rating decision which the veteran did not 
appeal, the RO denied the veteran's claim of entitlement to 
service connection for a nervous disorder.

7.  Since the RO's July 1973 rating decision, new evidence 
has been submitted which bears directly and substantially on 
the issue of whether the veteran has current disability from 
a nervous disorder.

8.  The record contains no competent medical evidence that 
the veteran's current disability from a neuropsychiatric 
disorder, diagnosed as undifferentiated type schizophrenia 
and atypical depression, was incurred during his active 
military service.

9.  In a July 1968 rating decision which the veteran did not 
appeal, the RO denied the veteran's claim of entitlement to 
service connection for a skin disorder diagnosed as tinea 
versicolor.

10.  Since the RO's July 1968 rating decision, no new 
evidence has been submitted which bears directly and 
substantially on the issue of whether the veteran has current 
disability from a skin disorder diagnosed as tinea which was 
incurred, aggravated or otherwise related to his active 
military service.

11.  The record contains no medical evidence that the veteran 
currently has a skin disorder that is recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

12.  The record contains no competent medical evidence of a 
nexus between current disability from a skin disorder and any 
in-service disease or injury.

13.  The veteran's disability from bronchial asthma is 
manifested by pulmonary function test results showing forced 
expiratory volume in one second (FEV-1) of 84 percent of 
predicted value; the ratio of FEV-1 to forced vital capacity 
(FVC) at 72 percent; the disability is not more than 
moderate, without clinical findings of frequent asthmatic 
attacks, marked dyspnea on exertion between attacks with only 
temporary relief by medication, or more than light manual 
labor precluded.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gastrointestinal disorder, either as directly incurred during 
service or due to exposure to herbicide agents is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for 
hepatitis, either as directly incurred during service or due 
to exposure to herbicide agents is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

3.  The RO's July 1973 rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).

4.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for a 
neuropsychiatric disorder. 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

5.  The claim of entitlement to service connection for a 
neuropsychiatric disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

5.  The RO's July 1968 rating decision which denied service 
connection for tinea versicolor is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

6.  The veteran has not submitted new and material evidence 
to reopen his claim for service connection for a skin 
disorder. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

7.  The claim of entitlement to service connection for a skin 
disorder secondary to exposure to herbicide agents is not 
well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

8.  The criteria for a schedular rating in excess of 30 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic Code 6602 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for a 
gastrointestinal disorder, hepatitis, a neuropsychiatric 
disorder, and a skin disorder are not well grounded.  
Although the RO did not specifically state that it denied 
such claims on the basis that they were not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claims because they are not well 
grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and VA 
is obliged under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1998).  In this 
case, the RO informed the appellant of the necessary evidence 
in rating decisions dated in August 1994, and in the 
statement of the case and supplemental statement of the case.  
The discussion below informs the veteran of the types of 
evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim well-grounded.

A.  Gastrointestinal Disorder

The veteran contends that he has current disability from a 
gastrointestinal disorder as a result of exposure to 
herbicide agents (hereinafter sometimes referred to as Agent 
Orange) during his active military service.  Service 
personnel records indicate that he served in the Republic of 
Vietnam during the Vietnam era.  

The veteran has submitted some evidence that he has had 
disability from a gastrointestinal disorder.  In April 1990 
he had an endoscopy which indicated that he had mild reflux 
esophagitis, a small sliding hiatal hernia, erosive antritis 
with superficial ulcer, and duodenal ulcer disease.  However, 
his service medical records contain no indication that he had 
a gastrointestinal disorder in service.  At the time of his 
medical examination for separation from service, he denied 
having frequent indigestion, and stomach or intestinal 
trouble.  An examiner reported that the veteran's abdomen and 
viscera were clinically normal.  As there is no indication 
that the veteran incurred a gastrointestinal disorder during 
his active military service, the Board concludes that the 
claim for direct service connection for such a disorder is 
not well grounded.

The record contains no evidence that the veteran incurred a 
gastrointestinal disorder during his active military service.  
However, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1999) 
will be considered to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.307(a)(6) even though 
there is no evidence of such disease during the period of 
service.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda (PCT), acute and subacute peripheral 
neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, 
respiratory cancers, prostate cancer, multiple myeloma, and 
soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1999).

Although prostate cancer and acute and subacute peripheral 
neuropathy were added to the list of diseases specified in 
38 C.F.R. § 3.309(e) during the pendency of the veteran's 
claim and it appears that the RO has not considered the claim 
in the context of the revised regulation, I conclude that the 
Board's consideration of the amended regulations is not 
prejudicial to the veteran, as the disorders added to the 
regulation do not pertain to skin disorders.  Further, since 
that veteran has not submitted medical evidence that he has 
current disability from peripheral neuropathy, the RO's 
failure to consider the revised regulation cannot be 
considered prejudicial to the veteran.   See Bernard, supra.; 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Although the veteran served in the Republic of Vietnam during 
the Vietnam era and his exposure to Agent Orange or other 
dioxins during that period of service is presumed, he has not 
presented evidence that he has ever been diagnosed with the 
aforementioned diseases or disorders associated with exposure 
to herbicides.  There is no record of complaints of, or 
treatment for, or symptomatology consistent with these 
diseases during or after his active service.  Furthermore, 
the Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions, 
specifically including leukemia, or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 
59 Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 
1996).

Nonetheless, the veteran may still prevail in his claim 
regarding a gastrointestinal disorder if he can present 
competent medical evidence showing a nexus between herbicide 
exposure during service and his development of a 
gastrointestinal disorder.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Board concludes, however, that the 
veteran has not presented a well-grounded claim for service 
connection for a gastrointestinal disorder.  First, the 
record contains no medical evidence that he incurred such a 
disorder during his active service.  Second, the record 
contains no medical evidence that his current disability from 
gastrointestinal disorders is related to herbicide exposure 
during active service.  The veteran's own assertions that he 
has a gastrointestinal disorder which is related to exposure 
to Agent Orange during his active service, are afforded no 
probative weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

None of the diagnoses contained in the April 1990 endoscopy 
report is one for which service connection due to Agent 
Orange exposure can be presumed.  Further, the veteran has 
submitted no competent medical evidence that his current 
disability, if any, from a gastrointestinal disorder, is 
related to his exposure to chemical defoliants during his 
service in Vietnam.  Therefore, the Board concludes that his 
claim for service connection for a gastrointestinal disorder 
as a result of exposure to Agent Orange is not well grounded.

B.  Hepatitis

The veteran's claim for service connection for hepatitis, 
either as incurred directly during his active military 
service, or as a result of exposure to Agent Orange must also 
be denied.  Although he has submitted medical evidence 
consistent with his exposure to hepatitis, there is no 
medical evidence linking the hepatitis to service.  His 
service medical records do not show that he incurred 
hepatitis during his active service.  Hepatitis is not among 
the diseases which are presumptively service connected when 
developed in an Agent Orange exposed veteran.  Finally, the 
veteran has submitted no competent medical evidence or 
opinion which indicates that his current disability, if any, 
from hepatitis, is related to in-service exposure to chemical 
defoliants.  Therefore, the Board concludes that he claim for 
service connection for hepatitis is not well grounded.

II.  Service Connection

A.  Neuropsychiatric Disorder

The RO disallowed the veteran's claim of entitlement to 
service connection for a nervous disorder in its July 1973 
rating decision.  The veteran did not file a notice of 
disagreement or perfect an appeal of that decision.  The 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (1999).  The claim can be reopened only 
with the submission of new and material evidence.

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App 203 (1999) (en banc).  

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the July 1973 
rating decision which denied entitlement to service 
connection for a nervous disorder consisted of service 
medical records, a statement from a private physician, the 
veteran's written statements, and reports of VA examinations.

The veteran asserted in a statement dated in September 1971 
that he was treated for a "nervous breakdown" during his 
service in Vietnam.  Service medical records dated in 
December 1965 indicate that the veteran complained of being 
nervous after being in Vietnam for four weeks.  He was given 
Librium.  The treatment note does not contain a diagnosis.  
Subsequently dated service medical records do not show 
treatment or diagnoses of a nervous disorder.  However, at 
the time of the veteran's medical examination for separation 
from service, he reported a history of frequent trouble 
sleeping and nervous trouble.  The examiner did not report 
any significant or interval neuropsychiatric history.  The 
examiner indicated that the veteran was clinically normal 
from a psychiatric standpoint.  In an area of the examination 
form used to list defects and diagnoses, the examiner wrote 
"none."

A report of a VA examination dated in June 1968 indicates 
that the veteran's neuropsychiatric status was within normal 
limits.  VA examinations in 1968 and 1973 focused on his 
disability from a respiratory disorder.

The record contained a statement from a medical center which 
indicates that the veteran was being treated for bronchial 
asthma at the veterans' hospital and was referred to a 
dispensary due to complaints of nervousness and insomnia.  In 
March, June, and August 1972, he had been seen at the medical 
center and was prescribed Valium.

In its July 1973 rating decision which denied entitlement to 
service connection for a nervous disorder, the RO's rating 
specialists reasoned that a neuropsychiatric disorder was not 
shown to be incurred in service or associated with any 
disease or injury the veteran incurred during his service.

The evidence received since the July 1973 rating decision 
consists of reports of VA examinations, VA outpatient 
treatment records, transcripts of hearing testimony, the 
veteran's written statements, and records of private 
treatment.  All of such evidence is new in the sense that it 
had not been previously considered by agency decisionmakers.  
However, most of such evidence is immaterial, as it does not 
address whether the veteran has current disability from a 
neuropsychiatric disorder which was incurred in or otherwise 
related to his military service.

However, some of the new evidence, which will be discussed 
below, does indicate that the veteran has current disability 
from a neuropsychiatric disorder.  Notes dated in May 1981 
indicate that the veteran sought treatment for restlessness, 
nervousness, irritability, and aggressive behavior.  An 
examiner noted diagnosis of atypical anxiety disorder and 
borderline personality.  In June 1981 a physician prescribed 
Librium.  A treatment record dated in May 1993 indicates that 
the veteran had complaints of anxiety, headaches, audio and 
visual hallucinations, low self esteem, worry, and poor 
sleep.  He told the examiner that his nervous condition began 
in Vietnam, when he began to worry about dying.  The examiner 
reported diagnoses of undifferentiated type schizophrenia and 
atypical depression.

The Board finds that the veteran has submitted new evidence 
which bears directly and substantially on the issues related 
to the RO's denial of service connection for a 
neuropsychiatric disorder, as such evidence shows that the 
veteran has current disability from schizophrenia and 
depression.  Therefore, the Board concludes that the claim is 
reopened.

Next, the Board must determine if the claim is well grounded.  
The new and material evidence submitted in this case tends to 
show that the veteran has current disability from a 
neuropsychiatric disorder.  However, no new evidence has been 
submitted which indicates that he incurred the disorder 
during his active military service.  Further, there is no 
competent medical evidence of a nexus between his current 
neuropsychiatric disability and any in-service event, 
disease, or injury.  The veteran's own assertions that his 
neuropsychiatric disorder is related to his service in 
Vietnam are afforded no probative weight in the absence of 
evidence that he has the expertise to express such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The mere recitation in a medical record of the history 
provided by the veteran, without further medical comment, is 
insufficient to constitute the medical evidence of nexus 
which is required to support a well grounded claim.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).

B.  Skin Disorder

The veteran contends that he has current disability from a 
skin disorder as a result of exposure to herbicide agents 
(hereinafter sometimes referred to as Agent Orange) during 
his active military service. Service connection for tinea 
versicolor was denied by the RO's July 1968 rating decision.  
The veteran did not appeal that decision and it became final.  
Therefore, the question before the Board is whether new and 
material evidence has been submitted to reopen the claim, 
and, if so, whether the claim is well grounded.

The evidence in the record at the time of the RO's July 1968 
decision which denied service connection for tinea versicolor 
consisted of a service personnel record, service medical 
records, and a report of a June 1968 VA examination.  Service 
personnel records indicate that the veteran served in the 
Republic of Vietnam during the Vietnam era.  The service 
medical records show that he had tinea versicolor at the time 
of his medical examination for induction and at the time of 
his medical examination for separation from service.  A 
treatment note dated in July 1965 contains an impression of 
dermatitis of the chest and neck of unknown cause and tinea 
versicolor.  During treatment one week later, an examiner 
noted that the veteran's skin discoloration and rash were 
probably caused by insect bites.  An examination showed tinea 
versicolor.  It should be noted that such symptoms were noted 
prior to the veteran's tour of duty in Vietnam, which began 
in November 1966.  At the time of his medical examination for 
separation from service, the veteran did not report a history 
of a skin disorder.  However, an examiner noted tinea 
versicolor.

Tinea alba was noted by a medical examiner at the time of a 
June 1968 VA examination.

In the RO's July 1968 rating decision, the rating board 
reasoned that the veteran's tinea versicolor existed prior to 
his active service and was not aggravated during such 
service.

The evidence received since the July 1968 rating decision 
consists of reports of VA examinations, VA outpatient 
treatment records, transcripts of hearing testimony, the 
veteran's written statements, and records of private 
treatment.  All of such evidence is new in the sense that it 
had not been previously considered by agency decisionmakers.  
However, most of such evidence is immaterial, as it does not 
address whether the veteran has current disability from a 
skin disorder which was incurred, aggravated or otherwise 
related to his military service. 

VA outpatient treatment records show post-service treatment 
for a skin disorder.  During a VA dermatology consultation in 
October 1980, an examiner noted a diagnosis of tinea 
versicolor.  In August 1981, an examiner noted a diagnosis 
tinea corporis.  In February 1984, an examiner noted an 
impression of tinea versicolor.  

The Board has thoroughly reviewed the entire record and finds 
that it contains no evidence linking the veteran's skin 
disorder to his active military service. It was noted that he 
had tinea versicolor at the time of his entry into service.  
There is no indication that he had worsening of disability 
associated with tinea versicolor during his active military 
service.  

The veteran has asserted that his skin disorder is related to 
in-service exposure to herbicide agents.  However, tinea 
versicolor is not among the diseases which are presumptively 
service connected when manifested in a veteran who served in 
Vietnam.  There is also no probative evidence linking a skin 
disorder, tinea versicolor or otherwise, to in- service 
herbicide exposure.  The claim for service connection for a 
skin disorder as secondary to exposure to Agent Orange is not 
well grounded.

III.  Increased Rating for Bronchial Asthma

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and VA has no further duty 
to assist the veteran in developing facts pertinent to his 
claim.  The veteran has not advised VA of the existence of 
additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran had complaints 
of a sore chest and wheezing in January 1966.  Treatment 
notes made two days later contain a diagnosis of bronchitis.  
At the time of his medical examination for separation from 
service, the veteran gave a history of asthma, pain or 
pressure in his chest, and chronic cough.  An examiner 
elaborated by noting that the veteran had had occasional 
attacks of bronchial asthma in the preceding two months.

During a VA examination in June 1968, the veteran reported 
complaints of shortness of breath and asthma.  He also gave a 
history of worsening asthma since his separation from 
service, having episodes of severe asthma twice per month.  
On examination, the lung fields were clear to palpation and 
percussion. On auscultation, the lungs were clear except for 
distant expiratory wheezes posteriorly in both bases.  An 
examiner reported a diagnosis of chronic, moderate bronchial 
asthma.

The veteran was granted entitlement to service connection for 
bronchial asthma by a July 1968 rating decision.  The 
associated disability was rated 30 percent disabling, 
effective from the date of receipt of the veteran's claim in 
April 1968.  The rating was increased to 60 percent, 
effective in May 1973, after the veteran underwent a VA 
examination at that time.  The reported diagnosis was 
chronic, severe bronchial asthma.  The rating was reduced to 
30 percent, effective from January 1980, after the veteran 
underwent another VA examination which indicated that his 
disability from bronchial asthma had improved.  The 30 
percent rating has remained in effect since that time.

The schedule for rating disability of the respiratory system 
was amended effective October 7, 1996.  612 Fed. Reg. 46720-
46731 (1996).  The RO has considered the veteran's disability 
from bronchial asthma under both the former and revised 
rating criteria for respiratory disorders.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

Under the former Diagnostic Code 6602, a 30 percent rating is 
assigned for moderate disability from asthma, manifested by 
rather frequent asthmatic attacks separated by only ten to 
fourteen day intervals, with moderate dyspnea on exertion 
between attacks.  A 60 percent rating is assigned for 
bronchial asthma with severe symptoms such as frequent 
attacks (one or more weekly); marked dyspnea on exertion 
between attacks with only temporary relief by medication, or; 
more than light manual labor precluded.  A 100 percent rating 
is assigned for pronounced symptoms such as asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.

Under the revised rating criteria, disability associated with 
bronchial asthma is rated based on results of pulmonary 
function tests, the required treatment, and the frequency and 
severity of asthmatic attacks.  A 30 percent rating is 
assigned where forced expiratory volume in one second (FEV-1) 
is in the range from 56 to 70 percent of predicted value, or; 
the ratio of FEV-1 to forced vital capacity (FVC) is in the 
range from 56 through 70 percent, or; there is the need for 
daily inhalation or oral bronchodilator therapy, or; need of 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation is assigned where forced expiratory volume in one 
second (FEV-1) is in the range from 40 to 55 percent of 
predicted value, or; the ratio of FEV-1 to forced vital 
capacity (FVC) is in the range from 40 through 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or: intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is assigned pronounced bronchial asthma 
where FEV-1 is less that 40 percent of predicted value, or; 
the ratio of FEV-1 to FVC is less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; which requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.96, Diagnostic Codes 6602 (1999).

The veteran's claim for an increased rating for disability 
associated with bronchial asthma has been pending since the 
RO's receipt of the claim in November 1992.  The evidence 
contained in the record does not indicate that he has been 
frequently hospitalized since that time for treatment of 
bronchial asthma.

During a VA examination in April 1993, the veteran reported 
having asthmatic attacks as frequently as three times per 
week.  He told the examiner he was using Theo-Dur and 
Proventil inhalers, but was not being seen at any clinics.  
On examination, the chest showed normal respiratory 
movements.  His lungs were clear to auscultation and 
palpation.  He had no clubbing or cyanosis.  The examiner 
reported that there was no evidence of cor pulmonale.  There 
was no dyspnea on exertion.  Pulmonary function tests in 
January 1994 showed reduced FEV-1 and FEV-1/FVC indicating 
airway obstruction.  The tests were interpreted as showing 
mild airway obstruction and possible restrictive process.

Pulmonary function tests in March 1994 showed FEV-1 at 71 
percent of predicted and FEV-1/FVC at 76 percent.  The 
results were interpreted to show mild obstructive ventilatory 
insufficiency.

The VA outpatient treatment records contained in the claims 
folder do not show frequent treatment for asthma.  Chest X-
rays taken in July and September 1993 showed that the lungs 
were well expanded and clear.  When seen at a VA medical 
center as an outpatient in December 1994, the veteran was 
taking theophylline and terbutaline inhalers.  On 
examination, his lungs were clear to auscultation and 
percussion.  There were no rhonchi, wheezes, or crackles.  An 
examiner noted a diagnostic impression of controlled asthma.

The veteran was examined for compensation purposes for his 
service connected asthma in February 1999.  He told the 
examiner that gas fumes, cigarette smoke, and cold 
temperatures caused symptoms of bronchia asthma.  He 
complained of dry cough in the evenings, with asthma attacks 
three times per week.  He denied hemoptysis and anorexia.  He 
reported having dyspnea on exertion upon climbing a flight of 
stairs.  He told the examiner he was treating his symptoms 
with Flovent and Albuterol inhalers.  On examination, the 
veteran's chest was symmetric to expansion.  Percussion and 
palpation of the chest were normal.  The lungs were clear to 
auscultation.  The examiner reported a diagnosis of asthma.  
On pulmonary function tests, FEV-1 was 84 percent of 
predicted.  The ration of FEV-1 to FVC was 72 percent.

The Board has reviewed the entire record and concludes that 
neither the former or the revised rating regulations are more 
favorable to the veteran, as the evidence developed since his 
October 1992 claim does not show that his disability from 
asthma should be rated higher than 30 percent under either of 
the regulations.  Results of pulmonary function tests have 
shown FEV-1 and FEV-1/FVC well above the criteria for a 
rating of 60 percent.  His asthma has been described as 
controlled.  The record does not document the clinical 
criteria which would support a 60 percent rating under the 
former rating criteria, as there are no findings of frequent 
asthmatic attacks, marked dyspnea on exertion between attacks 
with only temporary relief by medication, or more than light 
manual labor precluded.  For the foregoing reasons, the Board 
concludes that the criteria for a schedular rating in excess 
of 30 percent have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. The veteran's respiratory disorder, 
as discussed above, does not approximate the criteria for the 
next higher evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for bronchial asthma under both the former and the 
revised rating criteria, but the medical evidence reflects 
that the required manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his 
bronchial asthma.  Nor is it shown that the service-connected 
respiratory disorder, by itself, presents such an unusual 
disability picture or otherwise so markedly interferes with 
the veteran's employment as to render impractical the 
application of regular schedular standards.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection for a gastrointestinal disorder and 
hepatitis, either as incurred directly during active service 
or as secondary to in-service exposure to herbicide agents is 
denied.

Service connection for a neuropsychiatric disorder is denied.

The claim for service connection for a skin disorder, 
diagnosed as tinea versicolor, is not reopened.

An increased rating for bronchial asthma is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

